     Case 3:19-cv-00546 Document 90 Filed 11/02/20 Page 1 of 2 PageID #: 233




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                HUNTINGTON DIVISION


RICO RODRIQUEZ ALLEN,

                 Petitioner,

v.                                                CIVIL ACTION NO. 3:19-cv-0546
                                                  CRIMINAL ACTION NO. 3:18-cr-00033

UNITED STATES OF AMERICA,

                 Respondent.



                           MEMORANDUM OPINION AND ORDER

       This matter is on remand from the Fourth Circuit Court of Appeals. See ECF No. 89.

Movant Rico Rodriquez Allen seeks to appeal this Court’s Memorandum Opinion and Order

denying relief on his Motion to Vacate, Set Aside, or Correct Sentence filed under 28 U.S.C. §

2255 and adopting the Magistrate Judge’s Proposed Findings and Recommendations. ECF No. 79.

The Court has reviewed the record and concludes that Movant has not made a substantial showing

of the denial of a constitutional right and has not presented issues adequate to deserve

encouragement to proceed. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v.

Estelle, 463 U.S. 880, 893 n.3 (1983)). The Court accordingly DENIES Movant a certificate of

appealability.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.
Case 3:19-cv-00546 Document 90 Filed 11/02/20 Page 2 of 2 PageID #: 234




                                ENTER:      November 2, 2020




                                  -2-
